Title: Accounting of Benjamin Franklin’s Share in the Walpole Company, 12 May 1772: résumé
From: Franklin, Benjamin
To: 


<May 12, 1772: “Benjamin Franklin Esq., for his Proportion of Expences and Charges incurred from June 1769 to May 1772, on the Application to the Crown for a Grant of Lands on the River Ohio in North America.” He had paid £5 5s. in cash on November 6, 1769, and £25 on November 27, 1771. The charge for one share at £44 3s. 4d., dated May 2, 1772, left a balance due to Samuel Wharton and William Trent of £13 18s. 4d. Trent acknowledged receipt of this balance on May 12, 1772, in full settlement of the account.>
